Wright, J.,
dissenting. I simply cannot join in the majority’s decision to ignore this court’s prior decisions and to rewrite Evid.R. 803(4). The hearsay exception for statements pertinent to medical treatment or diagnosis “ * * * is based upon the belief that the declarant’s subjective motive generally guarantees the statement’s trustworthiness. Since the effectiveness of the treatment depends upon the accuracy of information given to the physician, the declarant is motivated to tell the truth.” State v. Eastham (1988), 39 Ohio St.3d 307, 312, 530 N.E.2d 409, 413 (H. Brown, J., concurring). If a child is not capable of comprehending the doctor’s role and the danger of mistreatment, his or her statements cannot be presumed to be reliable, at least under this particular hearsay exception.12 See United States v. Renville (C.A.8, 1985), 779 F.2d 430, 439; United States v. Iron Shell (C.A.8, 1980), 633 F.2d 77, 83-84; Cassidy v. Maryland (1988), 74 Md.App. 1, 29-30, 536 A.2d 666, 680. Until today, this court has, and rightfully so, refused to follow other jurisdictions that have dispensed with the requirement that a child understand that his or her statements are for the purpose of medical treatment or *420diagnosis. See State v. Boston (1989), 46 Ohio St.3d 108, 122, 545 N.E.2d 1220, 1234.
I fully sympathize with the pain and anguish suffered by abused children and their families, and understand the difficulties inherent to the prosecution of a terrible crime that may leave no physical evidence and whose victims are unable to competently speak for themselves. The temptation is great to liberally construe the hearsay exceptions to allow more effective prosecution of these crimes. We must remember, however, that our ruling on the scope of this hearsay exception will apply with equal force to cases in which the evidence is overwhelming and to cases in which a doctor’s statements are the only evidence that supports a conviction. If one imagines an innocent man or woman accused of this heinous crime, today’s ruling evokes grave concern.
The majority’s decision not only allows the child to speak through the mouths of others in a situation where the child cannot be questioned, but also gives the child’s words the extra authority of being spoken by a doctor. Moreover, the testimony does not possess the traditional guarantees of reliability that form the basis for this particular hearsay exception. Evid.R. 102 mandates that this court construe the Ohio Rules of Evidence in accordance with the common-law basis for those rules. It is not the province of this court to eviscerate those rules in order to make it easier for the state to prosecute certain categories of crime.
Most importantly, this decision seriously undermines Evid.R. 807, which went into effect July 1, 1991. Evid.R. 807 was promulgated in recognition of the unique evidentiary problems raised in a child sexual-abuse case and sets forth a separate hearsay exception for the testimony of a sexually abused child. As the majority properly recognizes, Evid.R. 807 provides a hearsay exception that is in addition to the exceptions provided in Evid.R. 803 and 804. See Staff Note to Evid.R. 807. The majority’s liberal interpretation of Evid.R. 803(4) will actually allow prosecutors to evade the carefully considered controls of Evid.R. 807. Under today’s decision, it appears that the child’s testimony to a doctor will be admissible under Evid.R. 803(4), unless the defense can show the child was unduly influenced or some other special reason why the testimony is unreliable. Under Evid.R. 807, the doctor’s testimony is not admissible unless the trial court carefully determines that the child is not able to testify, examines the totality of circumstances surrounding the statement when it was made to determine whether the statement is reliable and finds that there is independent proof of the sexual act. I believe that Evid.R. 807 strikes the appropriate balance between the needs of the child, the rights of the defendant, and the state’s interest in prosecuting this *421crime, and I am saddened to see the rule stripped of its effectiveness so prematurely.
I agree with the court of appeals that this case should be remanded to the trial court. An advanced four year old might have the required level of understanding,13 but because the trial judge ruled that this child’s awareness of the need for medical treatment was irrelevant to the admissibility of her statements, the trial record was not developed on this factual question. Accordingly, I would affirm the well-reasoned judgment of the court of appeals.
Sweeney, J., concurs in the foregoing dissenting opinion.

. The majority conveniently characterizes the motivational requirement of Evid.R. 803(4) as a strict requirement that the child be motivated to go to the doctor for treatment. This cramped interpretation strengthens the majority’s argument that this requirement is unnecessarily stringent. While the strict foundation discussed by the majority is unnecessary, I do not believe that it is unreasonable to require that a child understand the doctor’s role and why it is important to tell the doctor the truth.


. Compare United States v. Renville (C.A.8, 1985), 779 F.2d 430, 439 (evidence showed that eleven-year-old child understood the need for treatment); United States v. Iron Shell (C.A.8, 1980), 633 F.2d 77, 83-84 (nine-year-old child could understand the importance of the correct treatment); and Cassidy v. Maryland (1988), 74 Md.App. 1, 30, 536 A.2d 666, 680 (two year old does not have sufficient awareness to satisfy the rule).